Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


 In the Matter of the Marriage Peggy J. Mize              Appeal from the 62nd District Court of
 and Lester D. Mize                                       Franklin County, Texas (Tr. Ct. No.
                                                          11891). Opinion delivered by Justice
 No. 06-17-00108-CV                                       Moseley, Chief Justice Morriss and Justice
                                                          Carter* participating. *Justice Carter,
                                                          Retired, Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment of the trial court. We render judgment deleting
all sanctions against Lester and remand this case to the trial court for further proceedings consistent
with our opinion.
       We further order that the appellee, pay all costs of this appeal.


                                                         RENDERED AUGUST 1, 2018
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk